Order entered September 9, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01294-CV

                                TOM KARTSOTIS, Appellant

                                               V.

  RICHARD L. BLOCH, INDIVIDUALLY AND AS A TRUSTEE OF THE RICHARD
  AND NANCY BLOCH FAMILY TRUST, AND NANCY BLOCH AS A TRUSTEE OF
        THE RICHARD AND NANCY BLOCH FAMILY TRUST, Appellees

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-11-04489

                                           ORDER
       We GRANT appellees’ September 4, 2015 unopposed second motion for an extension of

time to file a brief. Appellees shall file their brief by OCTOBER 6, 2015. We caution appellees

that no further extension of time will be granted absent extraordinary circumstances.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE